I114th CONGRESS2d SessionH. R. 5712IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Messer (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to flatline the individual mandate penalty. 
1.Short titleThis Act may be cited as the Obamacare Regressive Tax Relief Act. 2.Flatlining the individual mandate penalty (a)Percentage of incomeSection 5000A(c)(2)(B)(iii) of the Internal Revenue Code of 1986 is amended by striking 2.5 percent and inserting 1.0 percent. 
(b)Applicable dollar amountSection 5000A(c)(3)(A) of such Code is amended by striking $695 and inserting $95. (c)Repeal of inflation adjustmentSection 5000A(c)(3) of such Code is amended by striking subparagraph (D). 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  